El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Apareció durante el juicio en este caso que- el apelante *297Lucas Pou eu unión de Luis P. Valdivieso, mancomunada y solidariamente otorgaron un pagaré por la suma de $300 con sus intereses. El nombre del librado quedó en blanco, pero fue entregado el pagaré al demandante Ramón Colón Alvarez para su negociación. Este lo llevó donde .Leopoldo Cab'asa, quien después de mostrar alguna oposición debido a la falta de responsabilidad pecuniaria de los firmantes de dicho documento, convino finalmente en aceptarlo. Leopoldo Ca-basa falleció poco más tarde y el apelado después de .cele-brar úna o más entrevistas con la Sucesión de Cabasa y sin-tiendo estar en la obligación moral de relevar a dicha suce-sión de • dicho pagaré lo sacó de su poder. Esta segunda entrega tuvo lugar después del vencimiento del expresado pagaré. El apelado llenó con su propio nombre el blanco que había en el pagaré y estableció demanda fundáda en .el mismo como si fuera él el primitivo librado.
Durante el juicio ofreció enmendar su demanda para es-tablecer los hechos precisamente como habían ocurrido, pero al oponerse los demandados dejó subsistir la demanda ba-sada en la teoría, según el criterio que de ella- tenemos, de que la incongruencia, si alguna existía, era inmaterial. Des-pués de desarrollarse los hechos durante el juicio, los deman-dados solicitaron permiso para enmendar su contestación y alegar en efecto que el demandado Pou era solamente un fiador del demandado Valdivieso y que el apelado conocía bien las relaciones que existían entre dichos demandados. En la contestación, según fué radicada, en tanto era específica meramente se negaba que los demandados hubieran otorgado el pagaré tal como se describía en la demanda. La corte negó la enmienda y dictó sentencia a favor del demandante de acuerdo con la súplica de la demanda. Los señalamientos de error se fundan en una supuesta incongruencia y la nega-tiva a que se hiciese la enmienda a la contestación.
No existió incongruencia alguna. Al entregar los deman-dantes el pagaré en blanco, ello implicaba una autorización o mandato para cualquier persona a cuyo poder fuera dicho *298documento de llenarlo, con sn propio nombre, Y esto era cierto lo mismo antes qne despnés del vencimiento, pnesto qne las únicas defensas adicionales qne tiene el obligado des-pnés del vencimiento son aquellas qne podría baber tenido contra la persona qne aceptó el pagaré, qne en este caso era Oabasa o sn sncesión. .El llenar el blanco con el nombre del tenedor de dicho pagaré no tenía ninguna relación con dichas defensas.
Además, al comprar el apelado el pagaré a la sncesión Oabasa compró todos sus derecho^ y acciones y el hecho de qne estableció acción a sn nombre suponiendo qne esto fuera una incongruencia era tan inmaterial qne cae dentro de los preceptos de los artículos 136 y 142 del Código de Enjuicia-miento Civil, los cuales son como signe:
“Art. 136. — Ninguna incongruencia entre las alegaciones y las pruebas en un juicio se tendrá por esencial, a menos que por su. ín-dole y efecto dé lugar a que la otra parte incurra en su perjuicio, en falsas apreciaciones al mantener su demanda o su contestación. Siempre que una de las partes resultare así equivocada, la corte po-drá disponer que se enmiende la alegación en los términos que es-timare justos.”
“Art. 142. — En cualquier estado de un pleito.la corte no tomará en cuenta algún error o defecto en las alegaciones o procedimientos que no afecten a lo esencial de los derechos de las partes, y no se Re-vocará o invalidará ningún fallo por razón de dicho error o defecto.”
No se cometió error o abuso de discreción al negar la corte a los demandados hacer la enmienda. Su obligación en cnanto a cualquier tenedor o persona qne aceptara dicho pagaré era como la de deudores principales solidarios y man-comunados. Y basados en esa teoría ofrecieron ellos el pa-garé tal como fué redactado y esa era la obligación por la cual eran responsables.
Según los hechos como fueron desarrollados en el juicio, por el hecho de comprar el apelado el pagaré a la sucesión Cabasa adquirió los derechos de dicha sucesión.
*299La sentencia apelada debe ser confirmada..

Confirmada la sentencia apelada.

Jneces concnrrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.